Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	This action is responsive to amendment filed on March 8, 2021.  Claims 1-4, 6-14, 16-20 are pending.
	Server claim 20 is interpreted in view of par. 14 of the application defined as one or more computing devices.  

Claim Objections
Claim 20 is objected to because of the following informalities:  Defeining and subseqnet at least are misspelled and must be corrected, respectively.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al (USPN. 2016/0019281) in view of Seiden et al (USPN. 2020/0089796).

1 and 11.    A medium and method of updating a spreadsheet using a dynamic database query, the method comprising (abstract):
receiving a request to update an initial query cell in the spreadsheet, the request including an initial value or initial formula for the initial query cell that corresponds to an initial data source query  (par. 18, 25 and 49, request to modify data); 
updating the initial query cell to include the initial value or initial formula (par. 18, 25 and 49, request to modify data);
identifying a plurality of additional cells that depend on the initial query cell (figs. 5 and 6, pars. 49-50, query for subcomponents), the plurality of additional cells comprising:
a subsequent query cell (fig. 6, multiple cells), and
a set of result cells comprising at least a first group and a second group (pars. 49-50, sub parts of hierarchies of data, can be shown by different color thus a plurality of groups),
obtaining a dependency hierarchy for the plurality of additional cells that identifies that (pars. 49-50, hierarchical child entries):
the first group of result cells depends on the initial query cell (pars. 49-50, sub parts of hierarchies of data, can be shown by different color thus a plurality of groups),,
the subsequent query cell depends on the first group or results cells (pars. 49-50, sub parts of hierarchies of data), and
the second group of results cells depends on the subsequent query cell (pars. 49-50, sub parts of hierarchies of data, shown by different color thus a plurality of groups);

updating the plurality of additional cells according to the dependency hierarchy, wherein the updating comprises (pars. 49-50, updating data based on hierarchy):
To the degree that Hariharan does not explicitly teach “dynamically defining a data source query”, populating additional fields requires defining a structure/query to aggregate/update the relevant cells.  One such system, Seiden teaches dynamically defining a data source query (pars. 33 and 41 “receiving a formula that aggregates a plurality of rows of the data set… data set may be within another column of the data set” par. 33, and “aggregating a plurality of rows of the data set based on the calculation for the third column” par. 41, Seiden).  Hence it would have been obvious to one of ordinary skill in the field at the effective filing date of the application to “define a data source query” in Hariharan’s modifying of modifying data from one or more databases including a relational database to (par. 28, Hariharan).  One would have been motivated to aggregate data (par. 41, aggregate rows and columns in a spreadsheet, Seiden).
Hariharan/Seiden combination teach, 
dynamically defining the initial data source query using the initial value or initial formula in the initial query cell (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating, Seiden)
automatically updating the first group or results cells with the current values resulting from the initial data source query (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows, Seiden);
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating for another set of hierarchical columns, i.e., for windowing function in the third calculation, Seiden), and
automatically updating the second group of results cells with current values resulting from the subsequent data source query  (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows for the third calculation, Seiden); and
providing the spreadsheet for display (figs. 5-6, entries related to subcomponents are highlighted, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan).

2.    Hariharan/Seiden combination teach, 
 method of claim 1, wherein a server performs the method, the request is received by the server from a client device, and the spreadsheet is provided for display by the server to the client device (fig. 10, par. 73,server and device, Hariharan). 

3.    Hariharan/Seiden combination teach, 
 method of claim 1, wherein identifying the additional cells that depend on the initial query cell comprises accessing a pre-existing calculation graph for the spreadsheet, the preexisting calculation graph indicating dependencies between cells (pars. 49 and 104, child relationship and graphic tablets, Hariharan).

4.  Hariharan/Seiden combination teach, 
determining whether the second group of cells are second generation child cells (par. 47, aggregation based on hierarchical relationship between columns requires determining of a relationship, note that hierarchical relationships between multiple columns comprise multiple generation data, Seiden); and
responsive to determining at least one is a second-generation child cell, updating the at least one second-generation child cell (par. 47, aggregation based on hierarchical relationship between 

6.    Hariharan/Seiden combination teach, 
 method of claim 1, wherein the data source query returns M attributes for each of N rows in the data source, wherein M and N are integers greater than 1, and the M attributes for each of N rows are inserted into a corresponding block of M by N cells in the spreadsheet (pars. 33 and 41 “receiving a formula that aggregates a plurality of rows of the data set… data set may be within another column of the data set” par. 33, and “aggregating a plurality of rows of the data set based on the calculation for the third column” requires a given set of attributes for respective rows and columns, par. 41, Seiden).  

7.    Hariharan/Seiden combination teach, 
 method of claim 6, wherein a top-left corner of the block of M by N cells in a first cell in the first group of results cells in the plurality of additional cells and the current value included in the first cell is a first parameter of the M attributes from a first row of the N rows (pars. 33 and 41 “receiving a formula that aggregates a plurality of rows of the data set… data set may be within another column of the data set” par. 33, and “aggregating a plurality of rows of the data set based on the calculation for the third column” requires a given set of attributes for respective rows and columns, par. 41, Seiden).  

8.    Hariharan/Seiden combination teach, 
 method of claim 1, wherein providing the spreadsheet for display comprises causing first-generation children cells of a selected cell to be displayed with highlighting relative to the selected cell wherein the first generation children cells are those a single level lower than the selected cell in the dependency 

9.  Hariharan/Seiden combination teach, 
 method of claim 8, wherein providing the spreadsheet for display further comprises causing second-generation children cells of the selected cell to be displayed with visually distinguishable highlighting relative to the selected cell and the first-generation children cells wherein the second generation children cells are those two levels lower than the selected cell in the dependency hierarchy (par. 49, highlight additional relevant data includes hierarchical data, data is highlighted to distinguish from other data, Hariharan and relationship based dependency, par. 70, Seiden).

10.    Hariharan/Seiden combination teach, 
 method of claim 8, wherein providing the spreadsheet for display further comprises providing controls configured to enable a user to select a number of generations of children and parent cells to highlight and causing the selected number of generations of children and parent cells to be displayed with highlighting indicating their generation relative to the selected cell (par. 49, user zoom-in command to highlight additional relevant data, Hariharan).

20.    A server comprising (fig. 1, server):
a spreadsheet engine configured to (fig 1, server):
receiving a request to update an initial query cell in the spreadsheet, the request including an initial value or initial formula for the initial query cell that corresponds to an initial data source query  (par. 18, 25 and 49, request to modify data); 

identifying a plurality of additional cells that depend on the initial query cell (figs. 5 and 6, pars. 49-50, query for subcomponents), the plurality of additional cells comprising:
a subsequent query cell (fig. 6, multiple cells), and
a set of result cells comprising at least a first group and a second group (pars. 49-50, sub parts of hierarchies of data, can be shown by different color thus a plurality of groups),
obtaining a dependency hierarchy for the plurality of additional cells that identifies that (pars. 49-50, hierarchical child entries):
the first group of result cells depends on the initial query cell (pars. 49-50, sub parts of hierarchies of data, can be shown by different color thus a plurality of groups),,
the subsequent query cell depends on the first group or results cells (pars. 49-50, sub parts of hierarchies of data), and
the second group of results cells depends on the subsequent query cell (pars. 49-50, sub parts of hierarchies of data, shown by different color thus a plurality of groups);
updating the plurality of additional cells according to the dependency hierarchy, wherein the updating comprises (pars. 49-50, updating data based on hierarchy):
To the degree that Hariharan does not explicitly teach “dynamically defining a data source query”, populating additional fields requires defining a structure/query to aggregate/update the relevant cells.  One such system, Seiden teaches dynamically defining a data source query (pars. 33 and 41 “receiving a formula that aggregates a plurality of rows of the data set… data set may be within another column of the data set” par. 33, and “aggregating a plurality of rows of the data set based on the calculation for the third column” par. 41, Seiden).  Hence it would have been obvious to one of ordinary skill in the field at the effective filing date of the application to “define a data source query” in 
Hariharan/Seiden combination teach, 
dynamically defining the initial data source query using the initial value or initial formula in the initial query cell (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating, Seiden)
automatically updating the first group or results cells with the current values resulting from the initial data source query (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows, Seiden);
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating for another set of hierarchical columns, i.e., for windowing function in the third calculation, Seiden), and
automatically updating the second group of results cells with current values resulting from the subsequent data source query  (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows for the third calculation, Seiden); and
providing the spreadsheet for display (figs. 5-6, entries related to subcomponents are highlighted, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan).
Hariharan/Seiden combination further teach, provide the spreadsheet for display (figs. 5-6, entries related to subcomponents are highlighted, par. 54, plurality of columns may be formatted for display on the spreadsheet, Hariharan);
a data source configured to (figs. 3 and 10, DB and client, Hariharan):
receive the initial data source query and the subsequent data source query (pars. 64-65, client running a browser, Hariharan);

return the one or more results to the spreadsheet engine in response to the initial data source query or the subsequent data source query (fig. 9, par. 63, user interacts with results wherein modifications to the entries may be submitted by the user, Hariharan).

	Regarding medium claims 12-14, 16-19, they comprise substantially the same subject matter as rejected method claims 2-4, 6-10 above, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. Please see remarks below:

Applicant alleges that the newly amended features of “dynamically defines a subsequent data source query…” differs from Hariharan or other cited prior art.
Examiner disagrees.  Hariharan/Seiden combination teach, 
“dynamically defining the initial data source query using the initial value or initial formula in the initial query cell (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating, Seiden)
automatically updating the first group or results cells with the current values resulting from the initial data source query (figs. 6 and 8, pars. 13 and 70-71, generating a query aggregating hierarchical level column data into rows, Seiden);
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells (figs. 6 and 8, pars. 13 and 70-71, 
For example, Hariharan/Seiden combined teach generating a plurality of queries and calculations based on discovered relationships between columns of data, wherein any data applied to one of the columns is recalculated for the number of associated columns are aggregated accordingly (see Seiden, pars. 70-71).  As such, all the allegations are believed moot.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 7, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158